Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 and 14-17 are pending in the application. Claims 1-11 and 14-17 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2017/063014, filed May 30th, 2017, which th, 2016.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 8th, 2019.

Claim Objections
In claim 1, the word “or” should be added between the non-cyclic and cyclic options for R5 and R6, i.e. before the word “wherein”.
In the second structure in claim 7, i.e. the structure appearing after the word “or” should be deleted. Claim 7 limits the options to certain structures where both of the structures below are generic to all of them:

    PNG
    media_image1.png
    79
    288
    media_image1.png
    Greyscale

Accordingly, the second structure does not appear to be needed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New claim 16 was added on November 26th, 2018, i.e. upon entry to the national phase. Applicant is directed to MPEP 714.01(e) which states: “A preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP § 1893.03(b).” Claim 16 provides that the variable B can be (C1-C6)alkyl, (C1-C6)haloalkyl or halogen.” The originally filed disclosure, however, only provides for B to be a phenyl ring. See, for instance, page 23 of the specification:

    PNG
    media_image2.png
    65
    525
    media_image2.png
    Greyscale

Applicant does not point out where support can be found for the claims added by preliminary amendment in the remarks dated November 26th, 2018. There do 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-9 and 16 are rejected as indefinite since parent claim 1 recites a “method for the treatment of a bacterial disease,” comprising “administering a compound” having a particular formula; however, the claims do not state to whom or what the compound is administered. For instance, it is unclear if the claims should be interpreted to only include administration to a human that could have a particular disease, any living thing that could have a particular disease, any environment where bacteria could exist, or some other possibility. Since dependent claims 3-9 and 16 do not correct the issue, these claims are rejected as indefinite for the same reason.
Claim 3 is further rejected as indefinite since it recites that R3 is –NR4, which has an improper valence on nitrogen. It is noted that claim 1 
Claim 4 is further rejected as indefinite since it provides for definitions of R31-R35 that are either hydrogen or –NH-C(O)-NH-B, but claim 4 further provides definitions for R14 and R15. It is noted that claim 1 only appears to use the variables R14 and R15 in options of R31-R35 that are not hydrogen or –NH-C(O)-NH-B. Accordingly, it is unclear if claim 4 has omitted certain options for R31-R35 or if the definitions of R14 and R15 are irrelevant.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 is directed to a composition comprising a compound of claim 1; however, claim 1 is drawn to a method. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 does not have a hydrogen atom on nitrogen which is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1351833-31-2, which entered STN on December 23rd, 2011.
CAS Registry No. 1351833-31-2 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-chloro-3-methylphenyl)-thiourea, which has the following structure:

    PNG
    media_image3.png
    171
    594
    media_image3.png
    Greyscale
.


(2 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1261004-24-3, which entered STN on January 28th, 2011.
CAS Registry No. 1261004-24-3 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-fluoro-3-methylphenyl)-thiourea, which has the following structure:

    PNG
    media_image4.png
    171
    584
    media_image4.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is methyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is S. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions.

(3 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1241992-25-5, which entered STN on September 17th, 2010.


    PNG
    media_image5.png
    168
    592
    media_image5.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is methyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is O. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions.

(4 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1241968-93-3, which entered STN on September 17th, 2010.
CAS Registry No. 1241968-93-3 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-fluoro-3-methylphenyl)-urea, which has the following structure:

    PNG
    media_image6.png
    168
    586
    media_image6.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is methyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is O. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the 

(5 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 904498-66-4, which entered STN on August 25th, 2006.
CAS Registry No. 904498-66-4 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-chloro-3-(trifluoromethyl)phenyl)-thiourea, which has the following structure:

    PNG
    media_image7.png
    206
    641
    media_image7.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is trifluoromethyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is S. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions.

(6 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 894163-24-7, which entered STN on July 18th, 2006.
CAS Registry No. 894163-24-7 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-bromo-3-methylphenyl)-urea, which has the following structure:

    PNG
    media_image8.png
    167
    594
    media_image8.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is methyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is O. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions.

(7 of 10) Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 892771-20-9, which entered STN on July 16th, 2006.
CAS Registry No. 892771-20-9 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-bromo-3-methylphenyl)-thiourea, which has the following structure:

    PNG
    media_image9.png
    172
    602
    media_image9.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is methyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is S. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions.

(8 of 10) Claim(s) 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 701945-67-7, which entered STN on July 1st, 2004.
CAS Registry No. 701945-67-7 is drawn to N-1,3-benzodioxol-5-yl-N'-(4-chloro-3-(trifluoromethyl)phenyl)-urea, which has the following structure:

    PNG
    media_image10.png
    285
    587
    media_image10.png
    Greyscale
.
The compound reads on the formula (I) where R1 is halogen, R2 is trifluoromethyl, R7-R9 and R11-R13 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, Y1 and Y2 are O and X is O. The prior art is deemed to anticipate instant claim 2 since the claim only appears to require the presence of the compound per se and where the preamble recites an intended use of the composition. The compound further anticipates instant claim 10 under the same definitions as well as claim 11 where the compound is recited as the fourth compound in the claim.

(9 of 10) Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Document No. KR2003-0080509A by Cho et al., where a machine translation is appended to the reference.
Cho et al. teach compounds of the following general formula:

    PNG
    media_image11.png
    201
    345
    media_image11.png
    Greyscale
.
Cho et al. further teach (page 1 of the machine translation) that the invention relates to microbial compositions having compounds of the formula as antimicrobial agents. As a particular example, the prior art teaches 1,3-bis-(4-chloro-3-trifluoromethyl-phenyl)-urea on page 4 of the machine translation, which has the following structure:

    PNG
    media_image12.png
    207
    647
    media_image12.png
    Greyscale
.
The compound above is embraced by formula (I) where R1 is C1 haloalkyl, R1 is halogen, X is O, R3 is –NHR4 where R4 is the second structure depictedin claim 1, R33 is C1 haloalkyl, one of R32 and R34 is halogen and the other is hydrogen, R7-R9, R13, R31 and R35 are hydrogen. Since claim 2 only appears to require the compound itself, the prior art is deemed to anticipate instant claim 2. It is noted that the prior art is replete with examples that additionally read on instant formula (I).

(10 of 10) Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2010/0048573 A1 by Sperandio et al.
The prior art teaches the following method on page 7:

    PNG
    media_image13.png
    386
    605
    media_image13.png
    Greyscale
.
The prior art further teaches the following structures on the same page:

    PNG
    media_image14.png
    214
    343
    media_image14.png
    Greyscale
.
The first compound reads on instant formula (I) where each R1, R2, R7-R9 are hydrogen, X is O, R3 is –NHR4 where R4 is the first structure of claim 1 where R13 is hydrogen, Y1 and Y2 are O, and R11 and R12 are hydrogen. The second compound possesses analogous definitions except where R4 is the second structure of claim 1 and each of R31-R35 is hydrogen. These definitions read on instant claims 1, 3, 4, 5, 6 and 7. Accordingly, the method is deemed to anticipate instant claim 1 since it teaches administering a compound to treat a bacterial infection. Regarding instant claim 2, this claim only appears to require the presence of the compound itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

(1 of 3) Claims 1-3, 5-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Document No. KR2003-0080509A by Cho et al., where a machine translation is appended to the reference.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Cho et al. teach compounds of the following general formula:

    PNG
    media_image11.png
    201
    345
    media_image11.png
    Greyscale
.
Cho et al. further teach (page 1 of the machine translation) that the invention relates to microbial compositions having compounds of the formula as antimicrobial agents. As a particular example, the prior art teaches 1,3-bis-(4-chloro-3-trifluoromethyl-phenyl)-urea on page 4 of the machine translation, which has the following structure:

    PNG
    media_image12.png
    207
    647
    media_image12.png
    Greyscale
.
The compound above is embraced by formula (I) where R1 is C1 haloalkyl, R1 is halogen, X is O, R3 is –NHR4 where R4 is the second structure depicted in claim 1, R33 is C1 haloalkyl, one of R32 and R34 is halogen and the other is hydrogen, R7-R9, R13, R31 and R35 are hydrogen. These definitions meet the 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	As discussed above, the instant claim 1 and its dependent claims are rejected as indefinite since it does not state to whom or what the compound is administered. The prior art does not appear to explicitly state that a compound should be or will be administered to, for instance, a human subject. Paragraph [56] on page 8 of the machine translation could be argued to result in anticipation; however, anticipation is the epitome of obviousness regardless. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches on page 8 of the machine translation that “The compound of the present invention can be administered as an injection formulation or an oral formulation as desired.” The prior art further teaches on page 8 of the machine translation: “It exhibits antimicrobial activity and antibacterial spectrum against a wide range of pathogenic bacteria, including humans, and is expected to be very useful for the prevention and treatment of diseases caused by bacterial infection in animals including humans.” Accordingly, a person having ordinary skill in the art in seeking to apply the compounds of the prior art and/or determine which compounds would be most useful for particular types of bacteria would have been motivated to administer the compounds of the prior art to a human subject having a disease caused by bacterial infection. Regarding instant claim 9, the prior art teaches on page 21 of the machine translation: “As a result of the minimum inhibitory concentration test on the strains, the compounds according to the 

(2 of 3) Claims 1-8, 10, 11, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2009/0082395 A1 by Gless in view of Bone et al. JAMA 1992, 268, 3452-3455.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Gless teaches compounds of the following general formula for use in treating diseases mediated by soluble epoxide hydrolase (paragraph [0009]):

    PNG
    media_image15.png
    138
    478
    media_image15.png
    Greyscale
.
As a particular example, the prior art teaches the following compound on page 18:

    PNG
    media_image16.png
    194
    757
    media_image16.png
    Greyscale

Regarding instant claims 2 and 14, the prior art teaches compositions with a carrier in claim 37 on page 39.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The compound cited above would read on the variables of instant formula (II) where R1 is halogen, X is O, R13 is hydrogen, Y1 and Y2 are O, R11 and R12 are halogen and R2 is hydrogen (which is outside the scope of claim 10). 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the scope of the prior art, Gless generally teaches that the corresponding phenyl group can be substituted at each position (page 2):

    PNG
    media_image17.png
    487
    479
    media_image17.png
    Greyscale

As subgeneric embodiments, the prior art teaches the following on page 13:

    PNG
    media_image18.png
    542
    596
    media_image18.png
    Greyscale

In the structures above, the prior art teaches that the ortho positions are hydrogen and the meta and para positions can be groups including halo and haloalkyl. It is further noted that the prior art teaches examples where a haloalkyl is found at either position as follows on page 17:

    PNG
    media_image19.png
    242
    710
    media_image19.png
    Greyscale

The instant claims embrace the compound where (relative to compound 5) a halogen is found at the para position) or (relative to compound 7) a haloalkyl group is found at a meta position. At least in view of Table 3 since compound 7 (having a chloro group at the para position) shows 95% inhibition at 50 nM, a person having ordinary skill in the art would have 
    PNG
    media_image20.png
    1
    1
    media_image20.png
    Greyscale

    PNG
    media_image20.png
    1
    1
    media_image20.png
    Greyscale
homologs because 
    PNG
    media_image20.png
    1
    1
    media_image20.png
    Greyscale
homologs
    PNG
    media_image20.png
    1
    1
    media_image20.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” See, for instance, In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41).
Applicant is advised that an argument that the prior art teaches a different utility than instantly claimed will not be found persuasive. There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990).
Regarding instant claim 1, the prior art teaches the following on page 19 as diseases treatable using the prior art compounds:

    PNG
    media_image21.png
    299
    715
    media_image21.png
    Greyscale

The article cited refers to Bone et al. where the authors teach patients had a bacterial infection in 40% of patients surveyed for one particular sample (Table 3, page 3453). Accordingly, a person having ordinary skill in the art would expect that the compounds of the prior art being applied in the treating of SIRS would entail administration to patients having a bacterial infection in a substantial portion of cases. In the interest of determining which compounds of the prior art would provide optimum treatment for the conditions taught in the prior art, a person having ordinary skill in the art would have at least been motivated to screen the examples of the prior art in the conditions taught in the prior art. Applying, for instance, compound 7 in the treatment of SIRS and where a person having ordinary skill in the art would recognize such a patient population to entail bacterial infections would result in a method reading on instant claim 1. The compound 7 of the prior art reads on formula (I) of claim 1 where R1 is halogen, R2, and R7-R9 are hydrogen, R3 is –NHR4 where R4 is the first option depicted in claim 1, R13 is hydrogen, R11 and R12 are halogen, Y1 and Y2 are O and X is O. These definitions would be embraced by instant claims 1, 3, 4, 5 (where claims 4 and 5 limit variables not required when R4 is the first structure in claim 1), 6, 7 (third structure). Similarly, applying the compounds rendered obvious by the prior art would read on instant claims 8 and 16. Regarding instant 15, this claim only appears to require the broad method step of “contacting bacteria with a compound of claim 10” which would appear to 

(3 of 3) Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2010/0048573 A1 by Sperandio et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The prior art teaches the following method on page 7:

    PNG
    media_image13.png
    386
    605
    media_image13.png
    Greyscale
.
The prior art further teaches the following structures on the same page:

    PNG
    media_image14.png
    214
    343
    media_image14.png
    Greyscale
.
The first compound reads on instant formula (I) where each R1, R2, R7-R9 are hydrogen, X is O, R3 is –NHR4 where R4 is the first structure of claim 1 where R13 is hydrogen, Y1 and Y2 are O, and R11 and R12 are hydrogen. The second compound possesses analogous definitions except where R4 is the second 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach administering the specific compounds above where the bacterial disease is caused by a bacteria recited in claim 9.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches the following on page 13:

    PNG
    media_image22.png
    257
    498
    media_image22.png
    Greyscale

At least Staphylococcus aureus is recited in instant claim 9. In the interest of determining which example of the prior art would provide optimum results for any particular type of bacteria, a person having ordinary skill in the art would have been motivated to at least test the examples across the specific types of bacteria taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626